Citation Nr: 1707225	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  12-21 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York (hereinafter Agency of Original Jurisdiction (AOJ)), which granted service connection for PTSD and assigned a rating of 50 percent.

In a June 2012 Statement of the Case (SOC), the AOJ increased the rating to 70 percent for the entire appeal period.  The Veteran submitted a statement in August 2012, which was accepted in lieu of a VA Form 9, in order to perfect his appeal.  The Veteran also submitted a statement in March 2013, expressing his disagreement with the award of a 70 percent rating.

The AOJ issued a supplemental statement of the case (SSOC) in January 2015.  The Veteran submitted a waiver of review by the AOJ of any additional evidence submitted in February 2017.

The case has now returned to the Board for further appellate review. 


FINDING OF FACT

For the entire period of the appeal, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas, such as work, judgment, thinking and mood; however it does not rise to the level of total occupational and social impairment.

CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD, have not been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.130, Diagnostic Code (DC) 9411 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. 
§ 3.159 (2016).

Under the VCAA, VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 
(Fed. Cir. 2006).  In this case, the AOJ mailed the Veteran a letter, dated May 2011, informing him of the type and nature of evidence needed to substantiate his claim.  The AOJ readjudicated the instant claim in January 2015, and the Veteran was provided with an SSOC.  For these reasons, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claims on appeal.  Specifically, VA has obtained updated VA treatment records.  Lay statements of the Veteran have also been associated with the record and have been reviewed.

In addition, VA has afforded the Veteran multiple medical examinations relating to his claim, most recently in October 2014.  The reports from these examinations indicate that the examiners reviewed the Veteran's medical history, performed thorough in-person examinations, and offered assessments of the severity of his PTSD based on findings and medical principles.  The Board recognizes VA's duty to obtain updated clinical information when the available evidence indicates a worsening of disability.  A review of the objective evidence reflects no credible evidence of worsening since the most recent October 2014 examination.  As such, the Board finds that the examinations of record, considered collectively, are adequate for ratings purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements with regard to these claims.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Ratings Law and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis

The Veteran is currently in receipt of a 70 percent rating for PTSD effective May 2011, pursuant to 38 C.F.R. § 4.130, DC 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, a 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a work like setting); and inability to establish and maintain effective relationships.  Id. 

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, all ratings in the general rating formula are associated with objectively observable symptomatology, and in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under 
§ 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."

The Federal Circuit further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.  As such, the Board will consider both the Veteran's specific symptomatology as well as the occupational and social impairment associated with the Diagnostic Code to determine whether an increased evaluation is warranted.

As with all claims for VA disability compensation, the Board must assess the credibility and weigh all the evidence, including lay and medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998).

After reviewing all of the evidence, the Board finds that the overall social and occupational impairment caused by the Veteran's PTSD most nearly approximates impairment warranting a 70 percent evaluation for the entire appeal period.  A higher, 100 percent rating is unwarranted.  The pertinent evidence includes VA outpatient records, as well as multiple VA psychiatric evaluations and lay statements from the Veteran.

In his May 2011 claim for PTSD, the Veteran reported that he experienced dreams and flashbacks from his service in Vietnam.  He also reported that he was having issues with his family that affected him.

In the May 2011 VA examination, the Veteran reported having a troubled marriage and distant relationships with his children.  He did not have any friends that he socialized with, which the examiner found suggested serious impairment in his social functioning at that time.  The Veteran's general appearance was clean, and he was casually dressed.  His speech, psychomotor activity, thought process, and thought content were unremarkable.  His mood was dysphoric, but he was cooperative toward the examiner.  His affect was normal, and he was oriented to place, but not time, although his recollection of the date was only two days off of the actual date.  The Veteran had no delusions or hallucinations, and did not have inappropriate behavior.  His judgement was similarly unimpaired, and he had no suicidal or homicidal thoughts.  The Veteran exhibited good impulse control, and did not have problems with activities of daily living.  He was capable of maintaining minimum personal hygiene, and his memory was normal.  The Veteran did report sleep impairment, with difficulties falling and remaining asleep, but these difficulties did not significantly interfere with his daytime activities.  The examiner concluded that the Veteran did not have total occupational and social impairment due to PTSD.

In an October 2011 record, the Veteran reported that although he fulfilled certain responsibilities toward his family, he did not feel emotionally close to his wife, and felt that he could no longer trust his wife and son due to some financial issues.  He continued to experience disturbing, intrusive memories related to his service, and avoided triggers of those experiences.  The social worker noted that the Veteran was conversant and cooperative, and casually attired.  He was oriented to time and place, and his motor activity was within normal limits.  His mood was depressed, but his thought process and content were intact.  His judgement and insight were fair, and no current lethality was reported.  The Veteran also reported a negative attitude toward suicide, and exhibited a will to live.

In his February 2012 Notice of Disagreement, the Veteran reported that he had enjoyed certain recreational activities in the past, but now no longer participated in them, or did so very infrequently.  The Veteran also disagreed with the May 2011 VA examination which noted that he maintained minimum hygiene.  The Veteran asserted that he had not been to a dentist for several years, and rarely ever visited a doctor.  The Veteran also reported impairment with his memory.  He reported that he no longer had a marriage, although he and his wife still lived in the same home.  He could not leave because he would have nowhere to go.  His relationships with his children were similarly strained.  The Veteran also reported being unable to go into the woods at night, which was not the case prior to his service. 

In a February 2012 record, the Veteran reported some improvements in his relationship with his wife, and reported taking a more active role in their relationship.  He also reported that he had made extensive renovations to their home in order accommodate his wife's mobility issues.  The social worker the Veteran met with reported that the Veteran was casually attired, and both conversant and cooperative.  He was oriented to time and place, and his motor activity was within normal limits.  His affect was appropriate, and his thought content and process were intact.  Although his mood was slightly depressed, he did not report any lethality.  His judgement and insight were fair.

In a subsequent October 2012 VA examination, the examiner found that the Veteran's level of occupational and social impairment was at a level where there was occupational and social impairment with reduced reliability and productivity, which is the criteria reflective of a rating of 50 percent.  He continued to report a strained relationship with his wife, but did report that he had some contact with his siblings.  He had no plans to harm himself due to his religious beliefs.  The Veteran reported having a depressed mood, anxiety, chronic sleep impairment, mild memory loss, impaired long and short term memory, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting.  The Veteran also reported that he was having dreams of being provoked and trying to kill himself.  The Veteran continued to report that he was capable of managing his own financial affairs.  The Veteran did not report having persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others, neglect of his personal appearance or hygiene, disorientation of time or place, or any intermittent inability to perform activities of daily living.

In an October 2014 VA examination, the examiner found that the Veteran's level of occupational and social impairment had changed since the last examination, and was now reflected by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  The Veteran continued to have a strained relationship with his wife, but helped take care of her and administer her medications.  The Veteran also reported that he cleaned his home and did some cooking.  The Veteran was able to attend his son's wedding and talk to people he knew, but made sure to sit in a place where he felt safe.  The Veteran reported having a depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting.  The Veteran was also still capable of managing his financial affairs.

After reviewing the evidence of record, the Board finds that a rating of 70 percent is appropriate for service-connected PTSD for the entire appeal period.  The Veteran is not entitled to a disability rating in excess of 70 percent because the rating currently assigned accurately reflects the severity of his disorder.    

The evidence reflects that the Veteran's PTSD symptoms are productive of occupational and social impairment, with deficiencies in most areas, such as work, thinking, and mood, due to such symptoms as difficulty with stressful situations, loss of interest in activities, and inability to establish and maintain effective relationships.

A 100 percent rating is unwarranted because the evidence does not support a finding of total occupational and social impairment.  In short, the criteria of a 100 percent rating are not met in this case.  In all of the VA examinations of record, the examiners concluded that the Veteran's level of occupational and social impairment did not rise to the level of total occupational and social impairment.  The Veteran consistently appeared at VA appointments appropriately attired with good hygiene, and was consistently alert and socially appropriate.  In all VA consultations, examiners noted no psychotic symptoms or evidence of thought disorder, and likewise found the Veteran to be communicative and conversant.  The Veteran was almost always oriented with regards to time and place, and any deficiencies were minor.  Although the record reflects that the Veteran has strained relationships with his wife and children, he continues to care for his wife in their home.  The Veteran also reported that he helps with household responsibilities such as cleaning and cooking, which shows his ability to perform activities of daily living.  He alleged lacking the ability to maintain minimal hygience using an example of failing to obtain dental and medical care, but the record reflects that he retains the residual ability to maintain hygiene and, in fact, he assists his spouse with her medical needs.

Although the Veteran reported having had dreams of suicide, the Veteran has consistently denied any suicidal ideation.  Similarly, the Veteran has not exhibited any violent or harmful behavior towards others during the period of appeal.  While the Veteran has exhibited memory loss, the evidence of record shows that the Veteran was always able to state his name and former occupation during medical visits, and does not show any sign of forgetting family members' names.  The Veteran has also never reported any delusions or hallucinations, and has always behaved appropriately.  Thus, the Veteran's VA outpatient treatment records and examination reports, as well as his lay statements, indicate serious or moderate impairment but do not rise to the level of total impairment. The evidence, as noted above, shows that the Veteran is able to perform the activities of daily living, has some relationship with his family, and is orientated to time and place.  In sum, the Veteran's disability picture is not one of total impairment, as illustrated by the criteria for a 100 percent rating.

In so holding, the Board has considered the descriptions of symptomatology and impairment by the Veteran, and finds that a disability rating of 70 percent accurately captures these symptoms.  To the extent that such statements tend to support a 100 percent schedular rating, the Board finds that the preponderance of the lay and medical evidence weighs against a higher rating. The Board considers evidence to be more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  To that end, the Board finds the May 2011, October 2012, and October 2014 VA examinations to have significant probative value because they are based on clinical examinations and a thorough review of the Veteran's medical history.  With respect to findings pertaining to the extent of impairment in thought process, thought content, orientation, etc., the Board places greater probative weight on the findings of VA examiners who have greater expertise and training than the Veteran in evaluating psychiatric disorders.  There is no further reasonable doubt to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).
Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization, so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected PTSD.  The rating criteria for evaluating a psychiatric disability provides samples which support a particular rating but allows for consideration of all aspects of disability which affect social and occupational impairment.  As instructed in Mauerhan, the Board has considered all of the Veteran's reported psychiatric symptomatology in the assigned 70 percent rating.  The Board has also considered whether a higher rating still, is warranted based upon the frequency, duration and severity of symptoms, but the criteria for a 100 percent rating are not met.  Furthermore, the Veteran was awarded a total disability rating based on individual unemployability (TDIU) in January 2015 effective to the date of award of service connection for PTSD, which adequately addresses any interference the Veteran's PTSD has on his employment.  Thus, the Board finds that the assigned schedular evaluation is adequate. 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Such a situation has not been suggested by the Veteran or the other evidence of record.


ORDER

Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) is denied.





____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


